Name: COMMISSION REGULATION (EEC) No 2776/93 of 8 October 1993 amending Regulation (EEC) No 2294/92 on detailed rules for the application of the support system for producers of the oil seeds referred to in Council Regulation (EEC) No 1765/92
 Type: Regulation
 Subject Matter: economic policy;  means of agricultural production;  plant product
 Date Published: nan

 9. 10 . 93 Official Journal of the European Communities No L 252/7 COMMISSION REGULATION (EEC) No 2776193 of 8 October 1993 amending Regulation (EEC) No 2294/92 on detailed rules for the application of the support system for producers of the oil seeds referred to in Council Regulation (EEC) No 1765/92 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support system for produ ­ cers of certain arable crops ('), as last amended by Regula ­ tion (EEC) No 1552/93 (2), and in particular Article 11 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 2294/92 of 31 July 1992 on detailed rules for the application of the support system for producers of the oil seeds referred to in Council Regulation (EEC) No 1765/92 (3), as last amended by Regulation (EEC) No 1 664/93 (4), restricts producers of rape seed eligible for the compensatory payments to those producers sowing seed of specified qualities and varieties ; whereas additional varieties of rape seed are now available to producers, which meet the eligi ­ bility criteria laid down ; whereas these varieties should accordingly be added to the present list, that addition be made retroactively from 1 July 1993 so that producers sowing these varieties since that date are not penalized ; Article 1 The varieties of rape seed 'Aladin, Chang, Ester, Express, Gypse, Impala, Maja and Synergy' are hereby added to the list of varieties in Annex II to Regulation (EEC) No 2294/92 with effect from 1 July 1993 . Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 October 1993. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p . 12. 0 OJ No L 154, 25. 6. 1993, p. 19. (3) OJ No L 221 , 6 . 8 . 1992, p. 22. (4) OJ No L 158, 30. 6. 1993, p. 19 .